EXHIBIT 10.81

 

This exhibit contains forms of agreements used by the company to grant
time-based restricted stock awards to its executive officers under the company’s
2005 Stock Incentive Plan.   Readers should note that these are forms of
agreement only and particular agreements with executive officers and directors
may contain terms that differ but not in material respects.

 

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

Name of Grantee (the “Grantee):  

Date of Restricted Stock Award (the “Award Date”):  

Number of Shares Covered by Restricted Stock Award (the “Award Shares”):  

 

This Restricted Stock Award Agreement (this “Agreement”) is entered into
effective on the Date of Restricted Stock Award set forth above (the “Award
Date”) by and between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation
(the “Company”), and the Grantee named above (the “Grantee”).

* * *

WHEREAS, the Company has adopted the Amended and Restated 2005 Stock Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Board of Directors of the Company (the “Committee”); and

WHEREAS, pursuant to the Plan, effective on the Award Date the Company granted
to Grantee a Restricted Stock Award (the “Award”) covering the number of shares
of the Common Stock of the Company (the “Common Stock”) set forth above (the
“Award Shares”), and the Company is executing this Agreement with Grantee for
the purpose of setting forth the terms and conditions of the Award made by the
Committee to Grantee effective on the Award Date;

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

1.

Award of Restricted Shares.

(a)

The Company hereby confirms the grant of the Award to Grantee as of the Award
Date.  The Award is subject to all of the terms and conditions of this
Agreement.

(b)

Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock or other third-party Plan record keeper
designated by the Company (the “Transfer Agent”) to (i) either establish a
separate account in its records in the name of Grantee (the “Restricted Stock
Account”) and credit the Award Shares to the Restricted Stock Account as of the
Award Date or credit the Award Shares to a previously existing Restricted Stock

 

--------------------------------------------------------------------------------

 

Account of Grantee as of the Award Date and (ii) confirm such actions to Grantee
electronically or in writing.

2.

Vesting of Award Shares.

(a)

XXXXX percent (XX%) of the Award Shares (rounded to the nearest whole number)
automatically will vest in Grantee on each of the “Vesting Date” (either defined
as each of the first X anniversaries of the Award Date or each such anniversary
referred to in the agreement as the Vesting Date); however, except as otherwise
provided in Section 3, no Award Shares will vest in Grantee on a particular
Vesting Date unless Grantee has been continuously employed by the Company from
the Award Date until such Vesting Date.  

(b)

In determining the existence of continuous employment of Grantee by the Company
or the existence of an employer-employee relationship between Grantee and the
Company for purposes of this Agreement, the term “Company” shall include a
Subsidiary (as defined in the Plan); and neither a transfer of Grantee from the
employ of the Company to the employ of a Subsidiary nor the transfer of Grantee
from the employ of a Subsidiary to the employ of the Company or another
Subsidiary shall be deemed to be a Termination of Employment of Grantee.

(c)

After Grantee has become vested in any of the Award Shares and, if applicable,
after the cancellation of certain of the Award Shares as provided for in Section
12(b) has occurred, the Company will instruct the Transfer Agent to remove all
restrictions on the transfer, assignment, pledge, encumbrance, or other
disposition of the then remaining vested Award Shares in the Restricted Stock
Account.  Grantee thereafter may dispose of such remaining vested Award Shares
in Grantee’s sole discretion, subject to compliance with securities and other
applicable laws and Company policies with respect to dispositions of Company
stock, and may request the Transfer Agent to electronically transfer such
remaining vested Award Shares to an account designated by Grantee free of any
restrictions, subject to any applicable administrative requirements of the
Transfer Agent.  

3.

Effect of Termination of Employment.

(a)

Except as otherwise provided in Sections 3(b) and 3(c), upon a Termination of
Employment of Grantee, all of the rights and interests of Grantee in any of the
Award Shares which have not vested in Grantee pursuant to Section 2 prior to
such Termination of Employment of Grantee automatically will completely and
forever terminate; and, at the direction of the Company, the Transfer Agent will
remove from the Restricted Stock Account and cancel all of those unvested Award
Shares.

(b)

Upon a Termination of Employment of Grantee by reason of Grantee’s death, all of
the Award Shares that have not previously vested under Section 2(a) or been
forfeited under Section 3(a) will immediately vest on the date of Grantee’s
death

(c)

Notwithstanding the provisions of Sections 2 and 3(a) but subject to the
provisions of Section 15, all Award Shares which have not previously vested in
Grantee pursuant

2

--------------------------------------------------------------------------------

 

to Section 2 automatically will vest in Grantee upon an involuntary (on the part
of Grantee) Termination of Employment of Grantee without Cause.  For purposes of
this agreement, “Cause” will mean only (i) Grantee’s confession or conviction of
theft, fraud, embezzlement, or other crime involving dishonesty, (ii) Grantee’s
certification of materially inaccurate financial or other information pertaining
to the Company or a Subsidiary (as defined in the Plan) with actual knowledge of
such inaccuracies on the part of Grantee, (iii) Grantee’s refusal or willful
failure to cooperate with an investigation by a governmental agency pertaining
to the financial or other business affairs of the Company or a Subsidiary (as
defined in the Plan) unless such refusal or willful failure is based upon a
written direction of the Board of Directors of the Company or the written advice
of counsel, (iv) Grantee’s excessive absenteeism (other than by reason of
physical injury, disease, or mental illness) without a reasonable justification
and failure on the part of Grantee to cure such absenteeism within twenty (20)
days after Grantee’s receipt of a written notice from the Board of Directors of
the Company setting forth the particulars of such absenteeism, (v) material
failure by Grantee to comply with a lawful directive of the Board of
Directors  of the Company and failure to cure such non-compliance within twenty
(20) days after Grantee’s receipt of a written notice from the Board of
Directors of the Company setting forth in reasonable detail the particulars of
such non-compliance, (vi) a material breach by Grantee of any of Grantee’s
fiduciary duties to the Company or a Subsidiary (as defined in the Plan) and, if
such breach is curable, Grantee’s failure to cure such breach within twenty (20)
days after Grantee’s receipt of a written notice from the Board of Directors of
the Company setting forth in reasonable detail the particulars of such breach,
(vii) willful misconduct or fraud on the part of Grantee in the performance of
his duties as an employee of the Company or a Subsidiary (as defined in the
Plan), or (viii) any other “cause” as defined in any existing employment
agreement between the Company and Grantee.

4.

Employment.  

Nothing contained in this Agreement (i) obligates the Company or a Subsidiary to
continue to employ Grantee in any capacity whatsoever or (ii) prohibits or
restricts the Company or a Subsidiary from terminating the employment of Grantee
at any time or for any reason whatsoever.  In the event of a Termination of
Employment of Grantee, Grantee will have only the rights set forth in this
Agreement with respect to the Award Shares.  

5.

Dividends and Changes in Capitalization.

If at any time that any of the Award Shares have not vested in Grantee the
Company declares or pays any ordinary cash dividend, any non-cash dividend of
securities or other property or rights to acquire securities or other property,
any liquidating dividend of cash or property, or any stock dividend or there
occurs any stock split or other change in the character or amount of any of the
outstanding securities of the Company, then in such event any and all cash and
new, substituted, or additional securities or other property relating or
attributable to those unvested Award Shares immediately and automatically will
become subject to this Agreement, will be delivered to the Transfer Agent or to
an independent Escrow Agent selected by the Company to be held by the Transfer
Agent or such Escrow Agent pursuant to the terms of this Agreement (including
but not limited to the provisions of Sections 2, 3, and 8), and will have the
same status with respect to vesting and transfer as the unvested Award Shares
upon which such dividend was

3

--------------------------------------------------------------------------------

 

paid or with respect to which such new, substituted, or additional securities or
other property was distributed. No interest will accrue on any cash or cash
equivalents received by the Transfer Agent or such Escrow Agent pursuant to the
first sentence of this Section 5.

6.

Representations of Grantee.

Grantee hereby represents and warrants to the Company as follows:

(a)

Grantee has full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee’s obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(b)

Grantee is aware of the public availability on the Internet at www.sec.gov of
the Company’s periodic and other filings made with the United States Securities
and Exchange Commission.

(c)

Grantee has received a copy of the Plan.

7.

Representations and Warranties of the Company.

The Company hereby represents and warrants to Grantee as follows:

(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

(b)

The execution and delivery of this Agreement by the Company have been duly and
validly authorized; and all necessary corporate action has been taken to make
this Agreement a valid and binding obligation of the Company, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(c)

When issued to Grantee as provided for in this Agreement, the Award Shares will
be duly and validly issued, fully paid, and non-assessable.

8.

Restriction on Sale or Transfer of Award Shares.

None of the Award Shares that have not vested in Grantee pursuant to Sections 2
or 3(b) (and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
by anyone (including a transfer by

4

--------------------------------------------------------------------------------

 

operation of law); and any attempt to make any such sale, transfer, assignment,
pledge, encumbrance, or other disposition will be null and void and of no
effect.

9.

Enforcement.

The Company and Grantee acknowledge that the Company’s remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted breach or violation, the Company will be entitled to
injunctive relief in addition to any other remedy, at law or in equity, to which
the Company may be entitled.

10.

Violation of Transfer Provisions.

Neither the Company nor the Transfer Agent will be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of by anyone in violation of any of the provisions of this Agreement or
to treat as the owner of such Award Shares or accord the right to vote or
receive dividends to any purported transferee or pledgee to whom such Award
Shares have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

11.

Section 83(b) Election.

Grantee has the right to make an election pursuant to Treasury Regulation
§ 1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

12.Withholding.

(a)

Upon Grantee’s making of the election referred to in Section 11 with respect to
any of the Award Shares, Grantee will pay to or provide for the payment to or
withholding by the Company of all amounts which the Company is required to
withhold from Grantee’s compensation for federal, state, or local tax purposes
by reason of or in connection with such election.  Notwithstanding any provision
of this Agreement to the contrary, neither the Company nor the Transfer Agent
shall be obligated to release from the Restricted Stock Account any of the Award
Shares with respect to which Grantee has made such election and which have
vested in Grantee until Grantee’s obligations under this Section 12 have been
satisfied.

(b)

Upon the vesting in Grantee of any of the Award Shares as to which the election
referred to in Section 11 was not made by Grantee, the Company will compute as
of the applicable vesting date the amounts which the Company is required to
withhold from Grantee’s compensation for federal, state, or local tax purposes
by reason of or in connection with such vesting, based upon the Fair Market
Value (as defined in the Plan) of those Award Shares.  After making such
computation, the Company will direct the Transfer Agent to remove from the
Restricted Stock Account and cancel that number of the Award Shares whose Fair
Market Value

5

--------------------------------------------------------------------------------

 

(as defined in the Plan) as of the applicable vesting date is equal to the
aggregate of such amounts required to be withheld by the Company; provided, that
for such purpose the number of Award Shares to be removed from the Restricted
Stock Account and cancelled will be rounded up to the nearest whole Award
Share.  After the actions prescribed by the preceding provisions of this Section
12(b) have been taken, the Company when required by law to do so will pay to the
applicable tax authorities in cash the amounts required to have been withheld
from Grantee’s compensation by reason of or in connection with the vesting
referred to in the first sentence of this Section 12(b), with any excess amount
resulting from such rounding being treated as federal income tax withholding;
and Grantee will have (i) no further obligation with respect to such amounts
required to be withheld and (ii) no further rights or interests in the Award
Shares withdrawn from the Restricted Stock Account and cancelled pursuant to
this Section 12(b), unless the Company has miscomputed such amounts or the
number of such Award Shares.

13.Voting and Other Stockholder Rights.

Grantee will have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record
date.  Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee will have all of the other rights
of a stockholder of the Company with respect to all of the Award Shares which
are outstanding and credited to the Restricted Stock Account at a particular
time, whether or not such Award Shares are vested in Grantee at such time.

14.Application of Plan.  

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan will be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

15.Change of Control.

 

(a)Grantee acknowledges that Grantee has an Employment Agreement with the
Company that is in full force and effect.  That Employment Agreement contains
provisions which specify certain limitations on the economic and other benefits
that may be conferred upon Grantee upon a termination of employment (under
certain conditions) after a “change in control” of the Company (as defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”)).  More specifically, the Employment Agreement provides for the
limitation of payments (including but not limited to the vesting of unvested
Award Shares) that would result in the imposition of a tax under Section 4999 of
the Code on “excess parachute payments” (as defined in Section 280G of the Code)
received or receivable by Grantee, all as further defined in the Employment
Agreement.  Grantee agrees that any acceleration of vesting of Award Shares
pursuant to  Section 3(b) is strictly governed by and subject to the provisions
of the Employment Agreement relating to Restricted Stock Award Adjustments and
that some or all unvested Award Shares that would otherwise vest upon a
qualifying termination after a Change in Control may not vest.  

6

--------------------------------------------------------------------------------

 

 

(b)If the employment of Grantee by the Company terminates without Cause after a
Change of Control as a result of a Constructive Termination, as such terms are
defined in a then existing employment agreement (if any) between the Company and
Grantee, and all preconditions to the effectiveness of such a Constructive
Termination contained in such then existing employment agreement (if any) have
been satisfied, then for purposes of Section 3(a) such termination of Grantee’s
employment will be deemed to be “an involuntary (on the part of Grantee)
Termination of Employment of Grantee without Cause after the occurrence of a
Change of Control”, and the provisions of Section 3(a) will apply.

 

16.

General Provisions.  

(a)

No Assignments.   Grantee may not sell, transfer, assign, pledge, encumber, or
otherwise dispose of any of Grantee’s rights or obligations under this Agreement
without the prior written consent of the Company; and any such attempted sale,
transfer, assignment, pledge, encumbrance, or other disposition will be void.

(b)

Notices.  All notices, requests, consents, and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been duly given and made upon personal delivery to the person for whom such item
is intended (including by a reputable overnight delivery service which will be
deemed to have effected personal delivery) or upon deposit, postage prepaid,
registered or certified mail, return receipt requested, in the United States
mail as follows:

(i)if to Grantee, addressed to Grantee at Grantee’s address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

(ii)if to the Company, addressed to the Chief Financial Officer of the Company
at the principal office of the Company or at such other address as the Company
may specify by written notice to Grantee.

Each such notice, request, consent, and other communication will be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 16(b) may be changed by giving written notice of such change in the
manner provided in this Section 16(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 16(b) will
be deemed to continue in effect for all purposes of this Agreement.

(c)

Choice of Law.  This Agreement will be governed by and construed in accordance
with the internal laws, and not the laws of conflicts of laws, of the State of
Delaware.

(d)

Severability.  The Company and Grantee agree that the provisions of this
Agreement are reasonable and will be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement will be
enforced to the fullest extent permitted by law.  If any provision of this
Agreement for any reason is adjudged to be unenforceable or

7

--------------------------------------------------------------------------------

 

invalid, then such unenforceable or invalid provision will not affect the
enforceability or validity of the remaining provisions of this Agreement, and
the Company and Grantee agree to replace such unenforceable or invalid provision
with an enforceable and valid arrangement which in its economic effect will be
as close as possible to the unenforceable or invalid provision.

(e)

Parties in Interest.  All of the terms and provisions of this Agreement will be
binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and
Grantee; provided, that the provisions of this Section 16(e) shall not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

(f)

Modification, Amendment, and Waiver.  No modification, amendment, or waiver of
any provision of this Agreement will be effective against the Company or Grantee
unless such modification, amendment, or waiver (i) is in writing, (ii) is signed
by the party sought to be bound by such modification, amendment, or waiver,
(iii) states that it is intended to modify, amend, or waive a specific provision
of this Agreement, and (iv) in the case of the Company, has been authorized by
the Committee.  However, Grantee acknowledges and agrees that the Committee, in
the exercise of its sole discretion and without Grantee’s consent, may modify or
amend this Agreement in any manner and delay either the payment of any amounts
payable pursuant to this Agreement or the release of any Award Shares which have
vested pursuant to this Agreement to the minimum extent necessary to satisfy the
requirements of Section 409A of the Code; and the Company will provide Grantee
with notice of any such modification or amendment.  The failure of the Company
or Grantee at any time to enforce any of the provisions of this Agreement is not
to be construed as a waiver of such provisions and will not affect the right of
the Company or Grantee thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

(g)

Integration.  This Agreement constitutes the entire agreement of the Company and
Grantee with respect to the subject matter of this Agreement and supersedes all
prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

(h)

Headings.  The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

(i)

Counterparts.  This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document.  All
such counterparts will be deemed to be an original, will be construed together,
and will constitute one and the same instrument.

(j)

Further Assurances.  The Company and Grantee agree to use their best efforts and
act in good faith in carrying out their obligations under this Agreement.  The
Company and Grantee also agree to execute and deliver such additional documents
and to take such further actions as reasonably may be necessary or desirable to
carry out the purposes and intent of this Agreement.

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement on the dates set forth below, effective on the Award Date.

COMPANY:  

GRANTEE:

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

_______________________________

By: _______________________________

Date: _______________________________

Title: _______________________________

 



SGR/23281501.1

 

Date:  _______________________________



 

 

9